Exhibit 10.1

 

 

 

STOCK PURCHASE AGREEMENT

 

BY AND BETWEEN

 

AVIZA TECHNOLOGY, INC.

 

AND

 

CAISSE DE DÉPÔT ET PLACEMENT DU QUÉBEC

 

APRIL 24, 2006

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1.

Defined Terms

1

 

 

 

Section 2.

Agreement to Sell and Purchase the Shares

2

 

 

 

Section 3.

Closing

2

 

 

 

3.1

Company’s Closing Conditions

3

3.2

Investor’s Closing Conditions

3

 

 

 

Section 4.

Representations and Warranties of the Company

4

 

 

 

4.1

Organization, Good Standing and Qualification

4

4.2

Subsidiaries

4

4.3

Due Authorization

5

4.4

Non-Contravention

5

4.5

Governmental Consents

5

4.6

Reporting Status

5

4.7

Capitalization.

6

4.8

Legal Proceedings

7

4.9

No Violations.

7

4.10

Governmental Permits, Etc.

8

4.11

Intellectual Property

8

4.12

Financial Statements

8

4.13

No Material Adverse Change

9

4.14

NASDAQ Listing

9

4.15

Listing of the Securities

9

4.16

No Manipulation of Stock

10

4.17

Insurance

10

4.18

Tax Matters

10

4.19

Investment Company

10

4.20

No Registration

10

4.21

Internal Accounting Controls

10

4.22

Form D; General Solicitation

10

4.23

Use of Proceeds

11

4.24

Integration

11

4.25

Questionable Payments

11

4.26

Transactions with Affiliates

11

4.27

Broker’s Fees

11

 

 

 

Section 5.

Representations and Warranties of the Investor

11

 

 

 

5.1

Due Authorization

11

5.2

Accredited Investor.

12

5.3

Acknowledgement Regarding Offering of the Shares

12

 

i

--------------------------------------------------------------------------------


 

5.4

Broker Fees

12

5.5

Canadian Addendum

12

 

 

 

Section 6.

Survival of Representations and Warranties

12

 

 

 

Section 7.

Registration of the Shares; Compliance with the Securities Act

13

 

 

 

7.1

Registration Procedures and Expenses

13

7.2

Delay in Effectiveness of Registration Statement

15

7.3

Transfer of Shares; Suspension

15

7.4

Indemnification

17

7.5

Termination of Conditions and Obligations

21

 

 

 

Section 8.

Company Covenants

21

 

 

 

8.1

Rule 144

21

8.2

Observation of Meetings of the Board of Directors

21

 

 

 

Section 9.

Investor Covenants.

22

 

 

 

9.1

Transfer Restrictions

22

9.2

Standstill Provision

22

9.3

Right of First Refusal.

23

 

 

 

Section 10.

Miscellaneous

24

 

 

 

10.1

Legends

24

10.2

Notices

25

10.3

Amendments and Waivers

26

10.4

Headings

26

10.5

Severability

26

10.6

Governing Law

27

10.7

Entire Agreement

27

10.8

Counterparts

27

10.9

Successors and Assigns

27

10.10

Expenses

27

10.11

Arbitration.

28

 

Exhibits

 

Exhibit A

Form of Officer’s Certificate

 

Exhibit B

Form of Legal Opinion

 

Exhibit C

Form of Secretary’s Certificate

 

Exhibit D

Schedule of Exceptions

 

Exhibit E

Form of Certificate of Subsequent Sale

 

Exhibit F

Restricted Parties

 

 

Canadian Addendum

 

ii

--------------------------------------------------------------------------------


 

THIS STOCK PURCHASE AGREEMENT, dated as of April 24, 2006 (this “Agreement”), is
entered into by and between Aviza Technology, Inc., a Delaware corporation (the
“Company”), and Caisse de dépôt et placement du Québec, a body organized under
the laws of the Province of Québec (the “Investor”).

 

RECITALS

 

A.                                   The Company and the Investor are executing
and delivering this Agreement in reliance upon the exemption from securities
registration afforded by the provisions of Section 4(2) of the Securities Act of
1933, as amended (the “Securities Act”), and Regulation D, as promulgated by the
Securities and Exchange Commission (the “SEC”) under the Securities Act;

 

B.                                     The Investor wishes to purchase from the
Company, and the Company wishes to sell and issue to the Investor, upon the
terms and subject to the conditions set forth in this Agreement, an aggregate of
3,282,275 newly issued shares (the “Shares”) of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”), for an aggregate purchase price of
fifteen million dollars ($15,000,000) (the “Purchase Price”); and

 

C.                                     This Agreement shall be binding upon the
Company and the Investor only upon mutual delivery of a duly signed and executed
signature page hereto by the Company and by the Investor.

 

AGREEMENT

 

In consideration of the foregoing, the respective representations, warranties,
covenants and agreements set forth in this Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound hereby, agree as
follows:

 

Section 1.                                            Defined Terms. The
following terms are defined in this Agreement, as indicated below:

 

“AAA”

 

Section 10.11(b)

“Agreement”

 

Preamble

“Board”

 

Section 8.2

“Closing”

 

Section 3

“Closing Date”

 

Section 3

“Common Stock”

 

Recitals

“Company”

 

Preamble

“Confidentiality Agreement”

 

Section 10.7

“Dispute”

 

Section 10.11(a)

“Evaluation Date”

 

Section 4.9(c)

“Exchange Act”

 

Section 4.6

“Form S-4”

 

Section 4.7(g)

“Intellectual Property”

 

Section 4.11

 

--------------------------------------------------------------------------------


 

“Investor”

 

Preamble

“Investor Indemnitees”

 

Section 7.4(a)

“Liquidated Damages Payment”

 

Section 7.2(a)(i)

“Material Contract”

 

Section 4.4

“Material Permits”

 

Section 4.10

“NASD”

 

Section 4.13(e)

“Notice of Sale”

 

Section 9.3(a)

“Observer”

 

Section 8.2

“Offered Shares”

 

Section 9.3(a)

“Permitted Transferee”

 

Section 10.9

“Person”

 

Section 4.22

“Preferred Stock”

 

Section 4.7(a)

“Prospectus”

 

Section 7.4(a)(i)

“Purchase Offer”

 

Section 9.3(a)

“Purchase Price”

 

Recitals

“Registration Demand”

 

Section 7.1

“Registration Demand Date”

 

Section 7.1

“Registration Period”

 

Section 7.1(c)

“Registration Statement”

 

Section 7.1(a)

“Registration Termination Date”

 

Section 7.1(c)

“Reply Notice”

 

Section 9.3(b)

“Representative”

 

Section 10.11(a)

“Restricted Party”

 

Section 9.3(a)

“Schedule of Exceptions”

 

Section 4

“SEC”

 

Recitals

“SEC Documents”

 

Section 4.6

“Securities Act”

 

Recitals

“Shares”

 

Recitals

“Subsidiary”

 

Section 4.1

“Suspension”

 

Section 7.3(c)

“Suspension Notice”

 

Section 7.3(c)

“VPVP”

 

Section 7.1

 

Section 2.                                            Agreement to Sell and
Purchase the Shares. Upon the terms and subject to the conditions set forth in
this Agreement, at the Closing, the Company will sell to the Investor, and the
Investor will purchase from the Company, the Shares for the Purchase Price.

 

Section 3.                                            Closing. The completion of
the purchase and sale of the Shares (the “Closing”) shall take place at the
offices of Latham & Watkins LLP located at 505 Montgomery

 

2

--------------------------------------------------------------------------------


 

Street, San Francisco, California 94111 as soon as practicable after the
satisfaction of the Company’s closing conditions and the Investor’s closing
conditions as set forth in Section 3.1 and Section 3.2, respectively, on such
date as the Company and the Investor shall mutually agree (the “Closing Date”).

 

3.1                                 Company’s Closing Conditions. The Company’s
obligation to issue the Shares to the Investor shall be subject to the following
conditions, any one or more of which may be waived by the Company (provided that
no such waiver shall be deemed given unless in writing and executed by the
Company):

 


(A)                                  RECEIPT BY THE COMPANY OF A COUNTERSIGNED
COPY OF THIS AGREEMENT EXECUTED BY THE INVESTOR;


 


(B)                                 RECEIPT BY THE COMPANY OF IMMEDIATELY
AVAILABLE FUNDS IN THE FULL AMOUNT OF THE PURCHASE PRICE FOR THE SHARES BEING
PURCHASED HEREUNDER;


 


(C)                                  THE ACCURACY OF THE REPRESENTATIONS AND
WARRANTIES MADE BY THE INVESTOR IN THIS AGREEMENT; AND


 


(D)                                 ON THE CLOSING DATE, NO LEGAL ACTION, SUIT
OR PROCEEDING SHALL BE PENDING OR THREATENED WHICH SEEKS TO RESTRAIN OR PROHIBIT
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 

3.2                                 Investor’s Closing Conditions. The
Investor’s obligation to purchase the Shares shall be subject to the following
conditions, any one or more of which may be waived by the Investor (provided
that no such waiver shall be deemed given unless in writing and executed by the
Investor):

 


(A)                                  RECEIPT BY THE INVESTOR OF A COUNTERSIGNED
COPY OF THIS AGREEMENT EXECUTED BY THE COMPANY;


 


(B)                                 RECEIPT BY THE INVESTOR OF EVIDENCE OF ONE
OR MORE STOCK CERTIFICATES REPRESENTING THE SHARES, WHICH EVIDENCE MAY BE
SATISFIED BY DELIVERY TO THE INVESTOR OF A COPY OF THE EXECUTED AND DELIVERED
INSTRUCTION LETTER FROM THE COMPANY TO AMERICAN STOCK TRANSFER & TRUST COMPANY,
THE COMPANY’S TRANSFER AGENT, INSTRUCTING AMERICAN STOCK TRANSFER & TRUST
COMPANY TO DELIVER A STOCK CERTIFICATE REPRESENTING THE SHARES TO THE INVESTOR;


 


(C)                                  THE ACCURACY OF THE REPRESENTATIONS AND
WARRANTIES MADE BY THE COMPANY IN THIS AGREEMENT;


 


(D)                                 ALL OUTSTANDING SHARES OF THE AVIZA, INC.’S
SERIES B PREFERRED STOCK AND SERIES B-1 PREFERRED STOCK SHALL HAVE BEEN
CONVERTED INTO SHARES OF COMMON STOCK AT A CONVERSION PRICE PER SHARE OF NOT
LESS THAN THE PER SHARE PURCHASE PRICE OF THE SHARES;


 


(E)                                  ON THE CLOSING DATE, NO LEGAL ACTION, SUIT
OR PROCEEDING SHALL BE PENDING OR THREATENED WHICH SEEKS TO RESTRAIN OR PROHIBIT
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;

 

3

--------------------------------------------------------------------------------


 


(F)                                    THE RECEIPT BY THE INVESTOR OF A
CERTIFICATE IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT A, DATED THE
CLOSING DATE, DULY EXECUTED BY ITS CHIEF EXECUTIVE OFFICER TO THE EFFECT SET
FORTH IN CLAUSES (C), (D) AND (E) ABOVE;


 


(G)                                 A LEGAL OPINION OF COUNSEL TO THE COMPANY
ADDRESSED TO THE INVESTOR IN SUBSTANTIALLY THE FORM AS ATTACHED HERETO AS
EXHIBIT B;


 


(H)                                 THE RECEIPT BY THE INVESTOR OF A CERTIFICATE
IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT C, DATED THE CLOSING DATE,
OF THE SECRETARY OF THE COMPANY CERTIFYING (I) THE CERTIFICATE OF INCORPORATION
AND BYLAWS OF THE COMPANY AS IN EFFECT ON THE CLOSING DATE, (II) ALL RESOLUTIONS
OF THE BOARD OF DIRECTORS OF THE COMPANY RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND (III) THE INCUMBENCY OF ALL OFFICERS OF THE
COMPANY EXECUTING THIS AGREEMENT AND ANY OTHER AGREEMENT OR DOCUMENT
CONTEMPLATED HEREBY; AND


 


(I)                                     THE RECEIPT BY THE INVESTOR OF A
CERTIFICATE FROM AMERICAN STOCK TRANSFER & TRUST COMPANY, THE COMPANY’S TRANSFER
AGENT, CERTIFYING THE NUMBER OF ISSUED AND OUTSTANDING SHARES OF COMMON STOCK OF
THE COMPANY.


 

Section 4.                                            Representations and
Warranties of the Company. Except as set forth on the Schedule of Exceptions
attached hereto as Exhibit D (the “Schedule of Exceptions”), the Company hereby
represents and warrants to, and covenants with, the Investor, as of the date
hereof and as of the Closing Date, as follows:

 

4.1                                 Organization, Good Standing and
Qualification. Each of the Company,  Aviza, Inc., a Delaware corporation, and
Trikon Technologies, Inc., a Delaware corporation (Aviza, Inc. and Trikon
Technologies, Inc. are hereinafter referred to individually as a “Subsidiary”
and collectively, the “Subsidiaries”), is duly organized and validly existing in
good standing under the laws of the jurisdiction of its organization. Each of
the Company and the Subsidiaries has full power and authority to own, operate
and occupy its properties and to conduct its business as presently conducted and
is registered or qualified to do business in and is in good standing in each
jurisdiction in which it owns or leases property or transacts business and where
the failure to be so qualified would have a material adverse effect upon the
business, operations, assets or financial condition of the Company and the
Subsidiaries, considered as one enterprise, or a material adverse effect upon
the Company’s ability to perform in any material respect its obligations under
this Agreement, and to the knowledge of the Company, no proceeding has been
instituted in any such jurisdiction, revoking, limiting or curtailing, or
seeking to revoke, limit or curtail, such power and authority or qualification.

 

4.2                                 Subsidiaries. Except as set forth in the SEC
Documents or in the Form S-4:  (i) the Company does not own or control any
equity security or other interest of any other corporation, partnership, limited
liability company or other business entity other than the Subsidiaries; (ii) the
Subsidiaries do not own or control any equity security or other interest of any
other corporation, partnership, limited liability company or other business
entity; (iii) neither the Company nor a Subsidiary is a participant in any joint
venture, partnership or limited liability company and (iv) since December 1,
2005, neither the Company nor a Subsidiary has consolidated or merged with,
acquired all or substantially all of the assets of, or acquired the

 

4

--------------------------------------------------------------------------------


 

stock of or any interest in any corporation, partnership, limited liability
company or other business entity.

 

4.3                                 Due Authorization. The Company has all
requisite power and authority to execute, deliver and perform its obligations
under this Agreement, and this Agreement has been duly authorized and validly
executed and delivered by the Company and constitutes a legally valid and
binding agreement of the Company enforceable against the Company in accordance
with its terms, except as rights to indemnity and contribution may be limited by
state or federal securities laws or the public policy underlying such laws,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

4.4                                 Non-Contravention. The execution and
delivery of this Agreement, the issuance and sale of the Shares to be sold by
the Company under this Agreement, the fulfillment of the terms of this Agreement
by the Company and the Company’s consummation of the transactions contemplated
hereby will not (A) conflict with or constitute a violation of, or default (with
or without the giving of notice or the passage of time or both) under, (i) any
material bond, debenture, note or other evidence of indebtedness, or under any
material lease, indenture, mortgage, deed of trust, loan agreement, joint
venture or other agreement or instrument to which the Company or a Subsidiary is
a party or by which the Company or a Subsidiary or their respective properties
are bound (each, a “Material Contract”), (ii) the charter, bylaws or other
organizational documents of the Company or the Subsidiaries or (iii) to the
knowledge of the Company, any law, administrative regulation, ordinance or order
of any court or governmental agency, arbitration panel or authority applicable
to the Company or a Subsidiary or their respective properties or (B) result in
the creation or imposition of any lien, encumbrance, claim, security interest or
restriction upon any of the material properties or assets of the Company or a
Subsidiary or an acceleration of indebtedness pursuant to any obligation,
agreement or condition contained in any material bond, debenture, note or any
other evidence of indebtedness or any material indenture, mortgage, deed of
trust or any other agreement or instrument to which the Company or a Subsidiary
is a party or by which any of them is bound or to which any of the property or
assets of the Company or a Subsidiary is subject.

 

4.5                                 Governmental Consents. No consent, approval,
authorization or other order of, or registration, qualification or filing with,
any regulatory body, administrative agency, self-regulatory organization, stock
exchange or market or other governmental body in the United States is required
for the execution and delivery of this Agreement and the valid issuance and sale
of the Shares to be sold pursuant to this Agreement, except for those that have
already been made or obtained and except for any securities filings required to
be made after the Closing under foreign, federal or state securities laws.

 

4.6                                 Reporting Status. The Company has filed in a
timely manner all documents that the Company was required to file under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), since
December 1, 2005 (collectively, the “SEC Documents”). The SEC Documents and the
Form S-4 complied in all material respects with the SEC’s requirements as of
their respective filing dates. None of the SEC Documents or the Form S-4

 

5

--------------------------------------------------------------------------------


 

contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

4.7                                 Capitalization.

 


(A)                                  AS OF THE DATE HEREOF, THE AUTHORIZED
CAPITAL STOCK OF THE COMPANY CONSISTS OF ONE HUNDRED MILLION (100,000,000)
SHARES OF COMMON STOCK AND FIVE MILLION (5,000,000) SHARES OF PREFERRED STOCK,
PAR VALUE $0.0001 PER SHARE, OF THE COMPANY (THE “PREFERRED STOCK”).


 


(B)                                 AS OF APRIL 20, 2006, THERE WERE
(I) 10,310,689 SHARES OF COMMON STOCK ISSUED AND OUTSTANDING, (II) NO SHARES OF
PREFERRED STOCK ISSUED AND OUTSTANDING, (III) 322,237 SHARES OF COMMON STOCK
AVAILABLE FOR ISSUANCE UPON EXERCISE OF STOCK OPTIONS AVAILABLE FOR GRANT UNDER
THE STOCK INCENTIVE PLANS OF THE COMPANY AND THE SUBSIDIARIES, (IV) 3,798,053
SHARES ISSUABLE UPON EXERCISE OF OUTSTANDING STOCK OPTIONS ISSUED BY THE COMPANY
OR THE SUBSIDIARIES TO CURRENT OR FORMER EMPLOYEES, CONSULTANTS AND DIRECTORS OF
THE COMPANY AND THE SUBSIDIARIES, (V) 406,725 SHARES OF COMMON STOCK ISSUABLE
UPON EXERCISE OF OUTSTANDING WARRANTS ISSUED BY THE COMPANY OR THE SUBSIDIARIES,
(VI) 110,000 SHARES OF PREFERRED STOCK OF AVIZA, INC. ISSUED AND OUTSTANDING AND
(VII) NO OTHER SHARES OR OPTIONS, WARRANTS OR OTHER RIGHTS TO ACQUIRE SHARES OF
CAPITAL STOCK OF THE COMPANY OR SECURITIES CONVERTIBLE INTO CAPITAL STOCK OF THE
COMPANY.


 


(C)                                  SINCE FEBRUARY 27, 2006, THE COMPANY HAS
NOT ISSUED ANY SHARES OR OPTIONS, WARRANTS OR OTHER RIGHTS TO ACQUIRE SHARES OF
CAPITAL STOCK OF THE COMPANY OR SECURITIES CONVERTIBLE INTO CAPITAL STOCK OF THE
COMPANY OTHER THAN (I) PURSUANT TO OPTION EXERCISES, (II) THE SHARES, AS
CONTEMPLATED BY THIS AGREEMENT AND (III) ORDINARY COURSE GRANTS OF OPTIONS TO
EMPLOYEES.


 


(D)                                 EXCEPT WITH RESPECT TO THE SERIES B
PREFERRED STOCK AND SERIES B-1 PREFERRED STOCK OF AVIZA, INC., THE COMPANY IS,
DIRECTLY OR INDIRECTLY, THE REGISTERED AND BENEFICIAL OWNER OF ALL OF THE
OUTSTANDING SHARES OF CAPITAL STOCK OF EACH OF THE SUBSIDIARIES.


 


(E)                                  ALL OUTSTANDING SHARES OF COMMON STOCK ARE
DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, FREE FROM ANY
PLEDGES, LIENS OR ENCUMBRANCES CREATED BY THE COMPANY.


 


(F)                                    THE SHARES TO BE SOLD PURSUANT TO THIS
AGREEMENT HAVE BEEN DULY AUTHORIZED, AND WHEN ISSUED AND PAID FOR IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT WILL BE VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE, FREE FROM ANY PLEDGES, LIENS OR ENCUMBRANCES CREATED BY THE
COMPANY.


 


(G)                                 OTHER THAN AS DISCLOSED IN THE SEC DOCUMENTS
OR IN THE COMPANY’S REGISTRATION STATEMENT ON FORM S-4, AS AMENDED (FILE
NO. 333-126098) (THE “FORM S-4”), THERE ARE NO OUTSTANDING RIGHTS, OPTIONS,
WARRANTS, PREEMPTIVE RIGHTS, RIGHTS OF FIRST REFUSAL AGREEMENTS, COMMITMENTS OR
SIMILAR RIGHTS FOR THE PURCHASE OR ACQUISITION FROM THE COMPANY OF ANY
SECURITIES OF THE COMPANY.

 

6

--------------------------------------------------------------------------------


 


(H)                                 EXCEPT AS SET FORTH IN THE SEC DOCUMENTS OR
IN THE FORM S-4, NO HOLDER OF ANY SECURITIES OF THE COMPANY OR ANY OF THE
SUBSIDIARIES HAS ANY RIGHTS (“DEMAND,” “PIGGYBACK” OR OTHERWISE) TO HAVE SUCH
SECURITIES REGISTERED BY REASON OF THE INTENTION TO FILE, FILING OR
EFFECTIVENESS OF A REGISTRATION STATEMENT.


 


(I)                                     EXCEPT AS SET FORTH IN THE SEC DOCUMENTS
OR IN THE FORM S-4, TO THE COMPANY’S KNOWLEDGE, THERE ARE NO OUTSTANDING PROXY
OR STOCKHOLDER AGREEMENTS, OR AGREEMENTS OF ANY KIND RELATED TO THE VOTING OF
THE COMPANY’S SECURITIES.


 

4.8                                 Legal Proceedings. To the knowledge of the
Company, there is no material legal or governmental proceeding pending or
threatened to which the Company or a Subsidiary or any officer or director of
the Company or a Subsidiary in their capacity as such officer or director is or
may be a party or of which the business or property of the Company or a
Subsidiary is subject that is not disclosed in the SEC Documents or in the
Form S-4. To the knowledge of the Company there is no action, suit, proceeding,
inquiry or investigation before or by any court, public board or body
(including, without limitation, the SEC) pending or threatened against or
affecting the Company or a Subsidiary wherein an unfavorable decision, ruling or
finding could adversely affect the validity or enforceability of, or the
authority or ability of the Company to perform its obligations under, this
Agreement.

 

4.9                                 No Violations.

 


(A)                                  NEITHER THE COMPANY NOR A SUBSIDIARY IS IN
VIOLATION OF ITS CHARTER, BYLAWS OR OTHER ORGANIZATIONAL DOCUMENT, OR IN
VIOLATION OF ANY LAW, ADMINISTRATIVE REGULATION, ORDINANCE OR ORDER OF ANY COURT
OR GOVERNMENTAL AGENCY, ARBITRATION PANEL OR AUTHORITY APPLICABLE TO THE COMPANY
OR A SUBSIDIARY, WHICH VIOLATION, INDIVIDUALLY OR IN THE AGGREGATE, WOULD BE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS, OPERATIONS,
ASSETS OR FINANCIAL CONDITION OF THE COMPANY AND THE SUBSIDIARIES, CONSIDERED AS
ONE ENTERPRISE, OR IS IN VIOLATION OR DEFAULT (AND THERE EXISTS NO CONDITION
WHICH, WITH OR WITHOUT THE PASSAGE OF TIME OR GIVING OF NOTICE OR BOTH, WOULD
CONSTITUTE A VIOLATION OR DEFAULT) IN ANY RESPECT IN THE PERFORMANCE OF ANY
MATERIAL CONTRACT, INCLUDING, WITHOUT LIMITATION, ANY BOND, DEBENTURE, NOTE OR
ANY OTHER EVIDENCE OF INDEBTEDNESS TO WHICH THE COMPANY OR A SUBSIDIARY IS A
PARTY OR BY WHICH THE COMPANY OR A SUBSIDIARY IS BOUND OR BY WHICH THE
PROPERTIES OF THE COMPANY OR A SUBSIDIARY ARE BOUND, WHICH WOULD BE REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT UPON THE BUSINESS, OPERATIONS, ASSETS
OR FINANCIAL CONDITION OF THE COMPANY AND THE SUBSIDIARIES, CONSIDERED AS ONE
ENTERPRISE. THE MATERIAL CONTRACTS ATTACHED AS EXHIBITS TO OR INCORPORATED BY
REFERENCE INTO THE FORM S-4 AND THE SEC DOCUMENTS ARE IN FULL FORCE AND EFFECT
AS OF THE DATE HEREOF.


 


(B)                                 THE COMPANY HAS ESTABLISHED DISCLOSURE
CONTROLS AND PROCEDURES (AS DEFINED IN EXCHANGE ACT RULES 13A-15(E) AND
15D-15(E)) FOR THE COMPANY AND DESIGNED SUCH DISCLOSURE CONTROLS AND PROCEDURES
TO ENSURE THAT MATERIAL INFORMATION RELATING TO THE COMPANY AND THE SUBSIDIARIES
IS MADE KNOWN TO THE CERTIFYING OFFICERS BY OTHERS WITHIN THOSE ENTITIES,
PARTICULARLY DURING THE PERIOD IN WHICH THE COMPANY’S MOST RECENTLY FILED
PERIODIC REPORT UNDER THE EXCHANGE ACT, AS THE CASE MAY BE, IS BEING PREPARED.


 


(C)                                  THE COMPANY’S CERTIFYING OFFICERS HAVE
EVALUATED THE EFFECTIVENESS OF THE COMPANY’S DISCLOSURE CONTROLS AND PROCEDURES
AS OF THE LAST DAY OF THE FISCAL

 

7

--------------------------------------------------------------------------------


 

period (such date, the “Evaluation Date”) covered by the most recently filed
periodic report under the Exchange Act. The Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company’s
disclosure controls and procedures (as such terms are defined in Item 307 of
Regulation S-K under the Exchange Act) or in other factors that could
significantly affect the Company’s disclosure controls and procedures.


 

4.10                           Governmental Permits, Etc. Each of the Company
and the Subsidiaries has all necessary franchises, licenses, certificates and
other authorizations from any foreign, federal, state or local government or
governmental agency, department or body that are currently necessary for the
operation of the business of the Company and the Subsidiaries as currently
conducted, except where the failure to currently possess could not reasonably be
expected to have a material adverse effect upon the business, operations, assets
or financial condition of the Company and the Subsidiaries, considered as one
enterprise (the “Material Permits”), and neither the Company nor a Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

4.11                           Intellectual Property. Each of the Company and
the Subsidiaries owns or possesses sufficient rights to use all patents, patent
rights, trademarks, copyrights, licenses, inventions, trade secrets, trade names
and know-how (collectively, “Intellectual Property”) that are necessary for the
conduct of its business as now conducted except where the failure to currently
own or possess would not have a material adverse effect on the business,
operations, assets or financial condition of the Company and the Subsidiaries,
considered as one enterprise, free and clear of any liens, encumbrances, claims,
security interests or restrictions, except for such as do not materially
interfere with the conduct of the Company’s business as presently conducted.
Except as set forth in the SEC Documents or in the Form S-4, (i) neither the
Company nor a Subsidiary has received any notice of, or has any knowledge of,
any infringement of asserted rights of a third party with respect to any
Intellectual Property and (ii) neither the Company nor a Subsidiary has received
any notice of any infringement rights by a third party with respect to any
Intellectual Property.

 

4.12                           Financial Statements. The historical financial
statements of the Company and the related notes thereto included in the SEC
Documents and the historical financial statements of the Subsidiaries and the
related notes thereto included in the Form S-4 present fairly, in accordance
with generally accepted accounting principles, the consolidated financial
position of the Company and the Subsidiaries, as applicable, as of the dates
indicated, and, as applicable, the results of the Company’s consolidated
operations and cash flows for the periods therein specified and the
Subsidiaries’ operations and cash flows for the periods therein specified.  Such
historical financial statements (including the related notes thereto)
(i) complied as to form in all material respects with the published rules and
regulations of the SEC applicable thereto; (ii) have been prepared in accordance
with generally accepted accounting principles applied on a consistent basis
throughout the periods therein specified, except as may be noted in the notes to
such financial statements contained in the SEC Documents and the Form S-4 and
(iii) fairly present the consolidated financial position of the Company and the
Subsidiaries as of the respective dates thereof and the consolidated results of
operations of the Company and the Subsidiaries for the periods covered thereby.
Except as set forth in the historical financial statements included in the SEC
Documents, neither the Company nor any Subsidiary has any liabilities,
contingent or otherwise, other than liabilities incurred in the

 

8

--------------------------------------------------------------------------------


 

ordinary course of business subsequent to December 30, 2005 or liabilities of
the type not required under generally accepted accounting principles to be
reflected in such financial statements.

 

4.13                           No Material Adverse Change. Except as set forth
in the SEC Documents, since December 30, 2005 there has not been:

 


(A)                                  ANY MATERIAL ADVERSE CHANGE, OR ANY EVENT,
DEVELOPMENT OR CIRCUMSTANCE WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE CHANGE, IN THE BUSINESS, OPERATIONS, ASSETS OR FINANCIAL
CONDITION OF THE COMPANY AND THE SUBSIDIARIES, CONSIDERED AS ONE ENTERPRISE;


 


(B)                                 ANY LIABILITIES OR OBLIGATIONS, DIRECT OR
CONTINGENT, THAT ARE MATERIAL TO THE COMPANY AND THE SUBSIDIARIES, CONSIDERED AS
ONE ENTERPRISE, INCURRED BY THE COMPANY, EXCEPT LIABILITIES AND OBLIGATIONS
INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(C)                                  ANY DIVIDEND OR DISTRIBUTION OF ANY KIND
DECLARED, PAID OR MADE ON THE CAPITAL STOCK OF THE COMPANY OR A SUBSIDIARY;


 


(D)                                 ANY LOSS OR DAMAGE (WHETHER OR NOT INSURED)
TO THE PHYSICAL PROPERTY OF THE COMPANY OR A SUBSIDIARY THAT HAS BEEN SUSTAINED
WHICH HAS A MATERIAL ADVERSE EFFECT ON THE BUSINESS, OPERATIONS, ASSETS OR
FINANCIAL CONDITION OF THE COMPANY AND THE SUBSIDIARIES, CONSIDERED AS ONE
ENTERPRISE; OR


 


(E)                                  ANY NOTICE FROM OR BY THE SEC OR ANY OTHER
STATE OR FEDERAL SECURITIES REGULATORY AGENCY, THE NATIONAL ASSOCIATION OF
SECURITIES DEALERS (THE “NASD”) OR THE NASDAQ NATIONAL MARKET WITH RESPECT TO
(I) ANY INVESTIGATION OF THE COMPANY’S ACTIVITIES OR FINANCIAL RESULTS, (II) THE
COMPANY’S COMPLIANCE WITH APPLICABLE LAWS, RULES OR REGULATIONS OR (III) ISSUES
REGARDING THE CONTINUED TRADING OF THE COMMON STOCK ON THE NASDAQ NATIONAL
MARKET.


 

4.14                           NASDAQ Listing. The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act and is listed on the Nasdaq
National Market, trading in the Common Stock has not been suspended, and the
Company has taken no action designed to terminate, or likely to have the effect
of terminating, the registration of the Common Stock under the Exchange Act or
delist the Common Stock from the Nasdaq National Market, nor to the knowledge of
the Company is the NASD currently contemplating terminating such listing. The
Company and the Common Stock are in compliance with all quantitative and
qualitative criteria for continued listing and trading on the Nasdaq National
Market.

 

4.15                           Listing of the Securities. The Company shall
comply with all requirements of the NASD with respect to the issuance of the
Shares and the listing thereof on the Nasdaq National Market. In furtherance
thereof, the Company shall use its commercially reasonable efforts to take such
actions as may be necessary as soon as practicable and in no event later than
twenty (20) days after the Closing Date (if not filed prior to the Closing
Date), to file with the Nasdaq National Market an application or other document
required by the Nasdaq National Market and pay all applicable fees when due for
the listing of the Shares with the Nasdaq National Market.

 

9

--------------------------------------------------------------------------------


 

4.16                           No Manipulation of Stock. The Company has not
taken, and will not, in violation of applicable law, take any action designed to
or that might reasonably be expected to cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Shares.

 

4.17                           Insurance. The Company maintains and will
continue to maintain insurance against loss or damage by fire or other casualty
and such other insurance, including, but not limited to, product liability
insurance, in such amounts and covering such risks as is consistent with
industry practice for the conduct of its business and the value of its
properties, all of which insurance is in full force and effect.

 

4.18                           Tax Matters. The Company has filed all material
federal, state and local income and franchise and other tax returns required to
be filed and has paid all taxes due in accordance therewith, and no tax
deficiency has been determined adversely to the Company which has had (nor does
the Company have any knowledge of any tax deficiency which, if determined
adversely to the Company, might have) a material adverse effect on the business,
operations, assets or financial condition of the Company and the Subsidiaries,
considered as one enterprise.

 

4.19                           Investment Company. The Company is not, and
immediately after receipt of the payment for the Shares will not be, an
“investment company” within the meaning of such term under the Investment
Company Act of 1940, as amended, and the rules and regulations of the SEC
thereunder.

 

4.20                           No Registration. Assuming the accuracy of the
representations and warranties made by the Investor in Section 5 hereof, and
compliance with the covenants of the Investor in Section 9 hereof, no
registration of the Shares under the Securities Act is required in connection
with the offer and sale of the Shares by the Company to the Investor as
contemplated by this Agreement.

 

4.21                           Internal Accounting Controls. The Company and the
Subsidiaries maintain a system of internal accounting controls sufficient, in
the judgment of the Company’s executive officers, to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

4.22                           Form D; General Solicitation. The Company agrees
to file a Form D with respect to the Shares on a timely basis as required under
Regulation D under the Securities Act to claim the exemption provided by
Rule 506 of Regulation D. Neither the Company nor any individual, corporation,
limited liability company, partnership, joint venture, association, trust,
unincorporated organization or other entity (each a “Person”) acting on behalf
of the Company has offered or sold any of the Shares by any form of general
solicitation or general advertising. The Company has offered the Shares for sale
only to the Investor.

 

10

--------------------------------------------------------------------------------


 

4.23                           Use of Proceeds. The Company will use the net
proceeds from the sale of the Shares for working capital and other general
corporate purposes.

 

4.24                           Integration. The Company shall not, and shall use
its commercially reasonable efforts to ensure that none of its affiliates shall,
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any “security” (as defined in the Securities Act) that would be integrated
with the offer or sale of the Shares in a manner that would require the
registration under the Securities Act of the sale of the Shares to the Investor

 

4.25                           Questionable Payments. Neither the Company nor,
to the knowledge of the Company, any of its current or former stockholders,
directors, officers, employees, agents or other persons acting on behalf of the
Company, has on behalf of the Company or in connection with its business: 
(i) used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (iii) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (iv) made any false or fictitious entries
on the books and records of the Company or (v) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment of any nature.

 

4.26                           Transactions with Affiliates. Except as set forth
in the SEC Documents or in the Form S-4, none of the officers or directors of
the Company and, to the knowledge of the Company, none of the employees of the
Company is presently a party to any transaction with the Company or to a
presently contemplated transaction that has been approved by the Board (other
than for services as employees, officers and directors) that would be required
to be disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.

 

4.27                           Broker’s Fees. No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Company.

 

Section 5.                                            Representations and
Warranties of the Investor. The Investor represents and warrants to, and
covenants with, the Company, as of the date hereof and as of the Closing Date,
as follows:

 

5.1                                 Due Authorization. The Investor has full
right, power, authority and capacity to enter into this Agreement and to
consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement.
This Agreement constitutes a legally valid and binding obligation of the
Investor enforceable against the Investor in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

11

--------------------------------------------------------------------------------


 

5.2                                 Accredited Investor.

 


(A)                                  THE INVESTOR IS AN “ACCREDITED INVESTOR” AS
DEFINED IN REGULATION D UNDER THE SECURITIES ACT, AND THE INVESTOR HAS THE
KNOWLEDGE, SOPHISTICATION AND EXPERIENCE NECESSARY TO MAKE, AND IS QUALIFIED TO
MAKE DECISIONS WITH RESPECT TO, INVESTMENTS IN SHARES PRESENTING AN INVESTMENT
DECISION LIKE THAT INVOLVED IN THE PURCHASE OF THE SHARES, INCLUDING INVESTMENTS
IN SECURITIES ISSUED BY THE COMPANY AND INVESTMENTS IN COMPARABLE COMPANIES, AND
HAS REQUESTED ALL INFORMATION IT DEEMED RELEVANT IN MAKING AN INFORMED DECISION
TO PURCHASE THE SHARES AND HAS REVIEWED AND CONSIDERED ALL INFORMATION PROVIDED
IN RESPONSE TO SUCH REQUESTS.


 


(B)                                 THE INVESTOR IS ACQUIRING THE SHARES FOR ITS
OWN ACCOUNT FOR INVESTMENT ONLY AND WITH NO PRESENT INTENTION OF DISTRIBUTING
ANY OF THE SHARES IN VIOLATION OF THE SECURITIES ACT OR ANY ARRANGEMENT OR
UNDERSTANDING WITH ANY OTHER PERSONS REGARDING THE DISTRIBUTION OF SUCH SHARES.


 


(C)                                  THE INVESTOR WILL NOT, DIRECTLY OR
INDIRECTLY, OFFER, SELL, PLEDGE, TRANSFER OR OTHERWISE DISPOSE OF (OR SOLICIT
ANY OFFERS TO BUY, PURCHASE OR OTHERWISE ACQUIRE OR TAKE A PLEDGE OF) ANY OF THE
SHARES EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT, APPLICABLE STATE SECURITIES
LAWS AND THE RESPECTIVE RULES AND REGULATIONS PROMULGATED THEREUNDER.


 


(D)                                 THE INVESTOR UNDERSTANDS THAT ITS
ACQUISITION OF THE SHARES HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR
REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES LAW IN RELIANCE ON SPECIFIC
EXEMPTIONS THEREFROM, WHICH EXEMPTIONS MAY DEPEND UPON, AMONG OTHER THINGS, THE
BONA FIDE NATURE OF THE INVESTOR’S INVESTMENT INTENT AS EXPRESSED HEREIN.


 

5.3                                 Acknowledgement Regarding Offering of the
Shares. The Investor acknowledges that the Company has represented that no
action has been or will be taken in any jurisdiction outside the United States
by the Company that would permit an offering of the Shares, or possession or
distribution of offering materials in connection with the issuance of the
Shares, in any jurisdiction outside the United States where action for that
purpose is required. The Investor agrees to comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Shares or has in its possession or distributes any offering material,
in all cases at its own expense.

 

5.4                                 Broker Fees. No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Investor.

 

5.5                                 Canadian Addendum. The Investor further
represents and warrants to, and covenants with, the Company, as of the date
hereof and as of the Closing Date, as set forth in the Canadian Addendum
attached hereto.

 

Section 6.                                            Survival of
Representations and Warranties. Notwithstanding any investigation made by any
party to this Agreement, all representations and warranties made by the Company
and the Investor herein shall survive for a period of two (2) years following
the Closing Date.

 

12

--------------------------------------------------------------------------------


 

Section 7.                                            Registration of the
Shares; Compliance with the Securities Act.

 

7.1                                 Registration Procedures and Expenses. As
soon as practicable, but in any event within thirty (30) days after the Company
shall have received a written request from the Investor (any such request, a
“Registration Demand”), which may be given at any time after the Closing Date
and before the Registration Termination Date (any such date, a “Registration
Demand Date”), to effect any registration with respect to the Shares up to that
number of Shares set forth in a Registration Demand; provided, however, that
(a) if such Registration Demand Date is prior to the earliest to occur of
(i) January 1, 2007 and (ii) the date on which affiliates of VantagePoint
Venture Partners (“VPVP”) have distributed an aggregate number of shares of
Common Stock to the limited partners of such affiliates of VPVP equal to or
greater than ten percent (10%) of the number of shares of Common Stock issued
and outstanding as of the Closing after giving effect to the sale and issuance
of the Shares and the shares of Common Stock issued upon conversion of the
Series B Preferred Stock and Series B-1 Preferred Stock of Aviza, Inc. (as
adjusted for stock splits, combinations, recapitalizations and the like), the
number of Shares subject to such Registration Demand shall not exceed the
greater of (x) one percent (1%) of the Company’s Common Stock outstanding as
shown by the then-most-recent report or statement by the Company or (y) the
average weekly trading volume for the four (4) weeks immediately preceding such
Registration Demand Date; and (b) the Company shall not be obligated to effect
more than one (1) such registration in any three- (3)-month period nor more than
a total of four (4) such registrations, the Company shall:

 


(A)                                  SUBJECT TO RECEIPT OF NECESSARY INFORMATION
FROM THE INVESTOR, USE ITS REASONABLE BEST EFFORTS TO PREPARE AND FILE WITH THE
SEC A REGISTRATION STATEMENT (THE “REGISTRATION STATEMENT”) ON FORM S-3 (OR
FORM S-1 IF FORM S-3 IS NOT THEN AVAILABLE FOR USE BY THE COMPANY) TO ENABLE THE
RESALE OF THE SHARES BY THE INVESTOR ON A DELAYED OR CONTINUOUS BASIS UNDER
RULE 415 OF THE SECURITIES ACT;


 


(B)                                 USE ITS REASONABLE BEST EFFORTS, SUBJECT TO
RECEIPT OF NECESSARY INFORMATION FROM THE INVESTOR, TO CAUSE THE REGISTRATION
STATEMENT TO BECOME EFFECTIVE AS SOON AS PRACTICABLE AFTER THE REGISTRATION
DEMAND DATE; PROVIDED, HOWEVER, THAT THE REGISTRATION STATEMENT SHALL NOT BE
DECLARED EFFECTIVE UNTIL AT LEAST THE NINETIETH (90TH) DAY AFTER THE CLOSING
DATE;


 


(C)                                  USE ITS REASONABLE BEST EFFORTS TO PREPARE
AND FILE WITH THE SEC SUCH AMENDMENTS AND SUPPLEMENTS TO THE REGISTRATION
STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH AND TAKE ALL SUCH
OTHER ACTIONS AS MAY BE NECESSARY TO KEEP THE REGISTRATION STATEMENT CURRENT AND
EFFECTIVE FOR A PERIOD (THE “REGISTRATION PERIOD”) ENDING ON THE EARLIER OF
(I) THE REGISTRATION TERMINATION DATE AND (II) THE DATE ON WHICH THE INVESTOR
HAS COMPLETED THE DISTRIBUTION RELATED THERETO. FOR PURPOSES OF THIS AGREEMENT,
THE “REGISTRATION TERMINATION DATE” SHALL BE THE LATER OF (X) THE TWO- (2)-YEAR
ANNIVERSARY OF THE CLOSING DATE, AND (Y) THE DATE THAT ALL OF THE SHARES BECOME
ELIGIBLE FOR SALE PURSUANT TO RULE 144 DURING ANY ONE (1) NINETY- (90)-DAY
PERIOD;


 


(D)                                 PROMPTLY FURNISH TO THE INVESTOR WITH
RESPECT TO THE SHARES REGISTERED UNDER THE REGISTRATION STATEMENT SUCH
REASONABLE NUMBER OF COPIES OF THE REGISTRATION STATEMENT AND PROSPECTUS,
INCLUDING ANY PRELIMINARY PROSPECTUS AND ANY SUPPLEMENTS TO OR

 

13

--------------------------------------------------------------------------------


 

amendments of the Prospectus or Registration Statement, in order to facilitate
the public sale or other disposition of all or any of such Shares by the
Investor;


 


(E)                                  PROMPTLY TAKE SUCH ACTION AS MAY BE
NECESSARY TO QUALIFY, OR OBTAIN, AN EXEMPTION FOR THE SHARES UNDER SUCH OF THE
STATE SECURITIES LAWS OF UNITED STATES JURISDICTIONS AS SHALL BE NECESSARY TO
QUALIFY, OR OBTAIN AN EXEMPTION FOR, THE SALE OF THE SHARES IN STATES SPECIFIED
IN WRITING BY THE INVESTOR; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE
REQUIRED TO QUALIFY TO DO BUSINESS OR CONSENT TO SERVICE OF PROCESS IN ANY
JURISDICTION IN WHICH IT IS NOT NOW SO QUALIFIED OR HAS NOT SO CONSENTED;


 


(F)                                    BEAR ALL EXPENSES IN CONNECTION WITH THE
PROCEDURES IN PARAGRAPHS (A) THROUGH (E) OF THIS SECTION 7.1 AND THE
REGISTRATION OF THE SHARES PURSUANT TO THE REGISTRATION STATEMENT, REGARDLESS OF
WHETHER A REGISTRATION STATEMENT BECOMES EFFECTIVE, INCLUDING, WITHOUT
LIMITATION:  (I) ALL REGISTRATION AND FILING FEES AND EXPENSES (INCLUDING
FILINGS MADE WITH THE NASD); (II) FEES AND EXPENSES OF COMPLIANCE WITH FEDERAL
SECURITIES AND STATE SECURITIES, OR “BLUE SKY,” LAWS; (III) EXPENSES OF PRINTING
(INCLUDING PRINTING CERTIFICATES FOR THE SHARES AND PROSPECTUSES); (IV) ALL
APPLICATION AND FILING FEES IN CONNECTION WITH LISTING THE SHARES WITH THE
NASDAQ NATIONAL MARKET AND (V) ALL FEES AND DISBURSEMENTS OF COUNSEL OF THE
COMPANY AND THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE COMPANY;
PROVIDED, HOWEVER, THAT THE INVESTOR SHALL BE RESPONSIBLE FOR PAYING THE
UNDERWRITING COMMISSIONS OR BROKERAGE FEES, AND TAXES OF ANY KIND (INCLUDING,
WITHOUT LIMITATION, TRANSFER TAXES) APPLICABLE TO ANY DISPOSITION, SALE OR
TRANSFER OF THE SHARES. THE COMPANY SHALL, IN ANY EVENT, BEAR ITS INTERNAL
EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL SALARIES AND EXPENSES OF ITS
OFFICERS AND EMPLOYEES PERFORMING LEGAL OR ACCOUNTING DUTIES);


 


(G)                                 ADVISE THE INVESTOR, WITHIN TWO (2) BUSINESS
DAYS BY ELECTRONIC MAIL, FACSIMILE OR OTHER ELECTRONIC OR NON-ELECTRONIC MEANS
OF COMMUNICATION, AND, IF REQUESTED BY THE INVESTOR, CONFIRM SUCH ADVICE IN
WRITING:  (I) AFTER IT SHALL RECEIVE NOTICE OR OBTAIN KNOWLEDGE OF THE ISSUANCE
OF ANY STOP ORDER BY THE SEC DELAYING OR SUSPENDING THE EFFECTIVENESS OF THE
REGISTRATION STATEMENT OR OF THE INITIATION OR THREAT OF ANY PROCEEDING FOR THAT
PURPOSE, OR ANY OTHER ORDER ISSUED BY ANY STATE SECURITIES COMMISSION OR OTHER
REGULATORY AUTHORITY SUSPENDING THE QUALIFICATION OR EXEMPTION FROM
QUALIFICATION OF SUCH SHARES UNDER STATE SECURITIES, OR “BLUE SKY,” LAWS; AND IT
SHALL PROMPTLY USE ITS REASONABLE BEST EFFORTS TO PREVENT THE ISSUANCE OF ANY
STOP ORDER OR OTHER ORDER OR TO OBTAIN ITS WITHDRAWAL AT THE EARLIEST POSSIBLE
MOMENT IF SUCH STOP ORDER OR OTHER ORDER SHOULD BE ISSUED AND (II) WHEN THE
PROSPECTUS OR ANY SUPPLEMENTS TO OR AMENDMENTS OF THE PROSPECTUS HAVE BEEN
FILED, AND, WITH RESPECT TO THE REGISTRATION STATEMENT OR ANY POST EFFECTIVE
AMENDMENT THERETO, WHEN THE SAME HAS BECOME EFFECTIVE; AND


 


(H)                                 IN THE EVENT THAT THE SHARES ARE TO BE SOLD
THROUGH UNDERWRITERS, ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER AN
UNDERWRITING AGREEMENT, IN USUAL AND CUSTOMARY FORM (INCLUDING CUSTOMARY
INDEMNIFICATION OF SUCH UNDERWRITERS BY THE COMPANY), WITH THE MANAGING
UNDERWRITERS OF SUCH OFFERING, PROVIDED THAT THE INVESTOR ENTERS INTO AND
PERFORMS ITS OBLIGATIONS UNDER SUCH UNDERWRITING AGREEMENT (INCLUDING CUSTOMARY
INDEMNIFICATION OF SUCH UNDERWRITERS BY THE INVESTOR).

 

14

--------------------------------------------------------------------------------


 

7.2                                 Delay in Effectiveness of Registration
Statement.

 


(A)                                  THE COMPANY FURTHER AGREES THAT:


 

(I)                                     IN THE EVENT THE REGISTRATION STATEMENT
HAS NOT BEEN FILED WITH THE SEC WITHIN THIRTY (30) DAYS AFTER THE REGISTRATION
DEMAND DATE, THE INVESTOR SHALL BE ENTITLED TO RECEIVE FROM THE COMPANY
LIQUIDATED DAMAGES IN AN AMOUNT EQUAL TO ONE PERCENT (1.0%) OF THE TOTAL
AGGREGATE PURCHASE PRICE OF THE SHARES THAT ARE TO BE REGISTERED ON SUCH
REGISTRATION STATEMENT (A “LIQUIDATED DAMAGES PAYMENT”);

 

(II)                                  IN THE EVENT THE REGISTRATION STATEMENT
HAS NOT BEEN FILED WITH THE SEC WITHIN SIXTY (60) DAYS AFTER THE REGISTRATION
DEMAND DATE, THE INVESTOR SHALL BE ENTITLED TO RECEIVE FROM THE COMPANY AN
ADDITIONAL LIQUIDATED DAMAGES PAYMENT;

 

(III)                               IN THE EVENT THE REGISTRATION STATEMENT HAS
NOT BEEN DECLARED EFFECTIVE BY THE SEC WITHIN NINETY (90) DAYS AFTER THE
REGISTRATION DEMAND DATE, THE INVESTOR SHALL BE ENTITLED TO RECEIVE AN
ADDITIONAL LIQUIDATED DAMAGES PAYMENT; AND

 

(IV)                              THE COMPANY SHALL MAKE AN ADDITIONAL
LIQUIDATED DAMAGES PAYMENT FOR EACH THIRTY- (30)-DAY PERIOD THEREAFTER
(PRO-RATED FOR ANY PERIOD OF LESS THAN THIRTY (30) DAYS) UNTIL THE REGISTRATION
STATEMENT HAS BEEN DECLARED EFFECTIVE; ALTHOUGH IN NO EVENT SHALL THE AGGREGATE
LIQUIDATED DAMAGES PAYMENTS IN ANY THIRTY- (30)-DAY PERIOD EXCEED ONE PERCENT
(1.0%) OF THE TOTAL AGGREGATE PURCHASE PRICE OF THE SHARES THAT ARE TO BE
REGISTERED ON SUCH REGISTRATION STATEMENT.

 


(B)                                 LIQUIDATED DAMAGES PAYMENTS MAY, AT THE
INVESTOR’S OPTION, BE DELIVERED TO THE INVESTOR IN THE FORM OF CASH OR COMMON
STOCK. THE COMPANY SHALL DELIVER ALL LIQUIDATED DAMAGES PAYMENTS TO THE INVESTOR
BY THE FIFTH (5TH) BUSINESS DAY AFTER THE OCCURRENCE OF THE EVENTS DESCRIBED IN
CLAUSES (I), (II), (III) OR (IV) OF SECTION 7.2(A) HEREOF, AS APPLICABLE.


 


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 7.2 OR IN ANY OTHER PROVISION OF THIS AGREEMENT, THE
LIQUIDATED DAMAGES PAYMENTS PROVIDED IN THIS SECTION 7.2 SHALL BE THE INVESTOR’S
SOLE AND EXCLUSIVE MONETARY REMEDY IN THE EVENT OF THE OCCURRENCE OF ANY OF THE
EVENTS DESCRIBED IN CLAUSES (I), (II), (III) OR (IV) OF SECTION 7.2(A) HEREOF;
PROVIDED, HOWEVER, THAT THE INVESTOR SHALL RETAIN ALL EQUITABLE REMEDIES THEN
AVAILABLE TO IT.


 

7.3                                 Transfer of Shares; Suspension.

 


(A)                                  THE INVESTOR AGREES THAT IT SHALL NOT
EFFECT ANY SALE, OFFER TO SELL, SOLICITATION OF OFFERS TO BUY, DISPOSITION OF,
LOAN, PLEDGE OR GRANT OF ANY RIGHT WITH RESPECT TO THE SHARES OR ANY DERIVATIVE
INSTRUMENTS, ARRANGEMENT OR SECURITIES THE VALUE OF WHICH IS DERIVED FROM THE
SECURITIES OF THE COMPANY OR ITS RIGHT TO PURCHASE ANY SECURITIES OF THE COMPANY
OR ANY DERIVATIVE INSTRUMENTS, ARRANGEMENT OR SECURITIES THE VALUE OF WHICH IS
DERIVED FROM THE SECURITIES OF THE COMPANY THAT WOULD CONSTITUTE A SALE WITHIN
THE MEANING OF THE SECURITIES ACT, EXCEPT AS CONTEMPLATED IN THE REGISTRATION
STATEMENT REFERRED TO IN SECTION 7.1(A) HEREOF OR IN ACCORDANCE WITH THE
SECURITIES ACT (INCLUDING ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS SET
FORTH THEREIN), AND THAT IT SHALL PROMPTLY NOTIFY THE COMPANY OF ANY CHANGES IN
THE

 

15

--------------------------------------------------------------------------------


 

information set forth in the Registration Statement regarding the Investor or
its plan of distribution.


 


(B)                                 EXCEPT IN THE EVENT THAT
SECTION 7.3(C) HEREOF APPLIES, THE COMPANY SHALL, AT ALL TIMES DURING THE
REGISTRATION PERIOD, PROMPTLY:


 

(I)                                     PREPARE AND FILE FROM TIME TO TIME WITH
THE SEC A POST-EFFECTIVE AMENDMENT TO THE REGISTRATION STATEMENT OR A SUPPLEMENT
TO THE RELATED PROSPECTUS OR A SUPPLEMENT OR AMENDMENT TO ANY DOCUMENT
INCORPORATED THEREIN BY REFERENCE OR FILE ANY OTHER REQUIRED DOCUMENT SO THAT
SUCH REGISTRATION STATEMENT WILL NOT CONTAIN AN UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND SO THAT, AS THEREAFTER
DELIVERED TO PURCHASERS OF THE SHARES BEING SOLD THEREUNDER, SUCH PROSPECTUS
WILL NOT CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING;

 

(II)                                  PROVIDE THE INVESTOR COPIES OF ANY
DOCUMENTS FILED PURSUANT TO SECTION 7.3(B)(I) HEREOF; AND

 

(III)                               INFORM THE INVESTOR THAT THE COMPANY HAS
COMPLIED WITH ITS OBLIGATIONS IN SECTION 7.3(B)(I) HEREOF (OR THAT, IF THE
COMPANY HAS FILED A POST-EFFECTIVE AMENDMENT TO THE REGISTRATION STATEMENT THAT
HAS NOT YET BEEN DECLARED EFFECTIVE, THE COMPANY SHALL NOTIFY THE INVESTOR TO
THAT EFFECT, SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO SECURE THE
EFFECTIVENESS OF SUCH POST-EFFECTIVE AMENDMENT AS PROMPTLY AS POSSIBLE AND SHALL
PROMPTLY NOTIFY THE INVESTOR PURSUANT TO THIS SECTION 7.3(B)(III) WHEN THE
AMENDMENT HAS BECOME EFFECTIVE).

 


(C)                                  SUBJECT TO SECTION 7.3(D) HEREOF, IN THE
EVENT OF:


 

(I)                                     ANY REQUEST BY THE SEC OR ANY OTHER
FEDERAL OR STATE GOVERNMENTAL AUTHORITY DURING THE PERIOD OF EFFECTIVENESS OF
THE REGISTRATION STATEMENT FOR AMENDMENTS OR SUPPLEMENTS TO A REGISTRATION
STATEMENT OR RELATED PROSPECTUS OR FOR ADDITIONAL INFORMATION;

 

(II)                                  THE ISSUANCE BY THE SEC OR ANY OTHER
FEDERAL OR STATE GOVERNMENTAL AUTHORITY OF ANY STOP ORDER SUSPENDING THE
EFFECTIVENESS OF A REGISTRATION STATEMENT OR THE INITIATION OF ANY PROCEEDINGS
FOR THAT PURPOSE;

 

(III)                               THE RECEIPT BY THE COMPANY OF ANY
NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OR EXEMPTION
FROM QUALIFICATION OF ANY OF THE SHARES FOR SALE IN ANY JURISDICTION OR THE
INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE; OR

 

(IV)                              ANY EVENT OR CIRCUMSTANCE THAT NECESSITATES
THE MAKING OF ANY CHANGES IN THE REGISTRATION STATEMENT OR PROSPECTUS, OR ANY
DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE, SO
THAT, IN THE CASE OF THE REGISTRATION STATEMENT, IT WILL NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND
THAT IN THE CASE OF THE PROSPECTUS, IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMIT TO STATE

 

16

--------------------------------------------------------------------------------


 

a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading,

 

then the Company shall deliver a notice in writing to the Investor (the
“Suspension Notice”) to the effect of the foregoing and, upon receipt of such
Suspension Notice, the Investor shall refrain from selling any Shares pursuant
to the Registration Statement (a “Suspension”) until the Investor’s receipt of
copies of a supplemented or amended Prospectus prepared and filed by the
Company, or until it is advised in writing by the Company that the current
Prospectus may be used. In the event of any Suspension, the Company shall use
its commercially reasonable efforts, consistent with the best interests of the
Company and its stockholders, to cause the use of the Prospectus so suspended to
be resumed as soon as reasonably practicable after the delivery of a Suspension
Notice to the Investor.

 


(D)                                 IN THE EVENT THE INVESTOR IS PROHIBITED FROM
SELLING SHARES UNDER THE REGISTRATION STATEMENT AS A RESULT OF SUSPENSIONS FOR
MORE THAN SIXTY (60) DAYS IN ANY TWELVE- (12)-MONTH PERIOD, THEN (I) THE COMPANY
SHALL PAY TO THE INVESTOR LIQUIDATED DAMAGES IN AN AMOUNT EQUAL TO ONE PERCENT
(1.0%) OF THE TOTAL AGGREGATE PURCHASE PRICE OF THE SHARES REGISTERED ON SUCH
REGISTRATION STATEMENT THEN HELD BY THE INVESTOR IF, AS A RESULT OF SUCH
SUSPENSIONS, THE INVESTOR IS PROHIBITED FROM SELLING SHARES UNDER SUCH
REGISTRATION STATEMENT FOR A PERIOD THAT EXCEEDS SIXTY (60) DAYS IN THE
AGGREGATE IN ANY TWELVE- (12)-MONTH PERIOD AND (II) AFTER THE DATE, IF ANY, ON
WHICH THE COMPANY BECOMES OBLIGATED TO PAY THE INVESTOR LIQUIDATED DAMAGES
PURSUANT TO THE PRECEDING CLAUSE (I), THE COMPANY SHALL PAY TO THE INVESTOR
ADDITIONAL LIQUIDATED DAMAGES IN AN AMOUNT EQUAL TO ONE PERCENT (1.0%) OF THE
TOTAL AGGREGATE PURCHASE PRICE OF THE SHARES REGISTERED ON SUCH REGISTRATION
STATEMENT THEN HELD BY THE INVESTOR FOR EACH ADDITIONAL THIRTY (30) DAYS
THEREAFTER DURING WHICH AS A RESULT OF A SUSPENSION THE INVESTOR IS PROHIBITED
FROM SELLING SHARES UNDER SUCH REGISTRATION STATEMENT; PROVIDED, HOWEVER, THAT
IN NO EVENT SHALL THE COMPANY BE OBLIGATED TO PAY MORE THAN ONE PERCENT (1.0%)
OF THE TOTAL AGGREGATE PURCHASE PRICE OF THE SHARES REGISTERED ON SUCH
REGISTRATION STATEMENT THEN HELD BY THE INVESTOR IN ANY THIRTY- (30)-DAY PERIOD.


 


(E)                                  IN THE EVENT OF A SALE OF SHARES BY THE
INVESTOR UNDER THE REGISTRATION STATEMENT, THE INVESTOR MUST ALSO DELIVER TO THE
COMPANY’S TRANSFER AGENT, WITH A COPY TO THE COMPANY, A CERTIFICATE OF
SUBSEQUENT SALE SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT E, SO THAT
THE SHARES MAY BE PROPERLY TRANSFERRED.


 

7.4                                 Indemnification. For the purpose of this
Section 7.4, the term “Registration Statement” shall include the Prospectus, any
preliminary or final prospectus, exhibit, supplement or amendment included in or
relating to the Registration Statement referred to in Section 7.1 hereof, and
the term “Rules and Regulations” shall mean the rules and regulations
promulgated under the Securities Act.

 


(A)                                  INDEMNIFICATION BY THE COMPANY. THE COMPANY
AGREES TO INDEMNIFY AND HOLD HARMLESS THE INVESTOR, THE OFFICERS AND DIRECTORS
OF THE INVESTOR AND ANY PERSON, IF ANY, WHO CONTROLS THE INVESTOR WITHIN THE
MEANING OF THE SECURITIES ACT (COLLECTIVELY, THE “INVESTOR INDEMNITEES”),
AGAINST ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES TO WHICH THE
INVESTOR INDEMNITEES MAY BECOME SUBJECT, UNDER THE SECURITIES ACT, THE EXCHANGE
ACT, OR ANY OTHER FEDERAL OR STATE STATUTORY LAW OR REGULATION INSOFAR AS SUCH
LOSSES, CLAIMS, DAMAGES,

 

17

--------------------------------------------------------------------------------


 

liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based upon:


 

(I)                                     ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF ANY MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT,
INCLUDING THE PROSPECTUS, FINANCIAL STATEMENTS AND SCHEDULES, AND ALL OTHER
DOCUMENTS FILED AS A PART THEREOF, AS AMENDED AT THE TIME OF EFFECTIVENESS OF
THE REGISTRATION STATEMENT, INCLUDING ANY INFORMATION DEEMED TO BE A
PART THEREOF AS OF THE TIME OF EFFECTIVENESS PURSUANT TO PARAGRAPH (B) OF
RULE 430A, OR PURSUANT TO RULE 434 OF THE RULES AND REGULATIONS, OR THE
PROSPECTUS, IN THE FORM FIRST FILED WITH THE SEC PURSUANT TO RULE 424(B) OF THE
RULES AND REGULATIONS, OR FILED AS PART OF THE REGISTRATION STATEMENT AT THE
TIME OF EFFECTIVENESS IF NO RULE 424(B) FILING IS REQUIRED (THE “PROSPECTUS”),
OR ANY AMENDMENT OR SUPPLEMENT THERETO;

 

(II)                                  THE OMISSION OR ALLEGED OMISSION TO STATE
IN ANY OF THEM A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS IN ANY OF THEM, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING; OR

 

(III)                               ANY FAILURE OF THE COMPANY TO PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT, AND SHALL REIMBURSE THE INVESTOR INDEMNITEES
FOR ANY LEGAL AND OTHER EXPENSES AS SUCH EXPENSES ARE REASONABLY INCURRED BY THE
INVESTOR INDEMNITEES IN CONNECTION WITH INVESTIGATING, DEFENDING, SETTLING,
COMPROMISING OR PAYING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY, EXPENSE OR
ACTION;

 

provided, however, that the Company shall not be liable in any such case (a) to
the extent that any such loss, claim, damage, liability or expense arises out of
or is based upon (i) an untrue statement or alleged untrue statement or omission
or alleged omission made in the Registration Statement, the Prospectus or any
amendment or supplement of the Registration Statement or Prospectus in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of the Investor expressly for use in the Registration Statement or the
Prospectus, (ii) the failure of the Investor to comply with the covenants and
agreements contained in Section 7.3 hereof respecting resale of the Shares or
(iii) any untrue statement or omission of a material fact in any Prospectus that
is corrected in any subsequent Prospectus that was delivered to the Investor
before the pertinent sale or sales by the Investor or (b) for any amount paid in
settlement of any such loss, claim, damage, liability, expense or action if such
settlement is effected without the consent of the Company, which consent shall
not be unreasonably withheld.

 


(B)                                 INDEMNIFICATION BY THE INVESTOR. THE
INVESTOR AGREES TO INDEMNIFY AND HOLD HARMLESS THE COMPANY, EACH OF ITS
DIRECTORS, EACH OF ITS OFFICERS WHO SIGN THE REGISTRATION STATEMENT AND EACH
PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING OF THE SECURITIES
ACT, AGAINST ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES TO WHICH THE
COMPANY, EACH OF ITS DIRECTORS, EACH OF ITS OFFICERS WHO SIGN THE REGISTRATION
STATEMENT OR CONTROLLING PERSON MAY BECOME SUBJECT, UNDER THE SECURITIES ACT,
THE EXCHANGE ACT, OR ANY OTHER FEDERAL OR STATE STATUTORY LAW OR REGULATION
INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES (OR ACTIONS IN
RESPECT THEREOF AS CONTEMPLATED BELOW) ARISE OUT OF OR ARE BASED UPON:

 

18

--------------------------------------------------------------------------------


 

(I)                                     ANY FAILURE ON THE PART OF THE INVESTOR
TO COMPLY WITH THE COVENANTS AND AGREEMENTS CONTAINED IN SECTION 7.3 HEREOF
RESPECTING THE SALE OF THE SHARES; OR

 

(II)                                  ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF
ANY MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT, THE PROSPECTUS, OR
ANY AMENDMENT OR SUPPLEMENT TO THE REGISTRATION STATEMENT OR PROSPECTUS, OR THE
OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, IN EACH CASE TO THE
EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION WAS MADE IN THE REGISTRATION
STATEMENT, THE PROSPECTUS, OR ANY AMENDMENT OR SUPPLEMENT THERETO, IN RELIANCE
UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY OR
ON BEHALF OF THE INVESTOR EXPRESSLY FOR USE THEREIN;

 

PROVIDED, HOWEVER, THAT THE INVESTOR SHALL NOT BE LIABLE FOR (A) ANY SUCH UNTRUE
OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION OF WHICH THE
INVESTOR HAS DELIVERED TO THE COMPANY IN WRITING A CORRECTION AT LEAST FIVE
(5) BUSINESS DAYS BEFORE THE OCCURRENCE OF THE TRANSACTION FROM WHICH SUCH LOSS
WAS INCURRED, AND THE INVESTOR SHALL REIMBURSE THE COMPANY, EACH OF ITS
DIRECTORS, EACH OF ITS OFFICERS WHO SIGNED THE REGISTRATION STATEMENT OR
CONTROLLING PERSON FOR ANY LEGAL AND OTHER EXPENSE REASONABLY INCURRED BY THE
COMPANY, EACH OF ITS DIRECTORS, EACH OF ITS OFFICERS WHO SIGNED THE REGISTRATION
STATEMENT OR CONTROLLING PERSON IN CONNECTION WITH INVESTIGATING, DEFENDING,
SETTLING, COMPROMISING OR PAYING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY,
EXPENSE OR ACTION FOR WHICH SUCH PERSON IS ENTITLED TO BE INDEMNIFIED IN
ACCORDANCE WITH THIS SECTION 7.4(B) OR (B) ANY AMOUNT PAID IN SETTLEMENT OF ANY
SUCH LOSS, CLAIM, DAMAGE, LIABILITY, EXPENSE OR ACTION IF SUCH SETTLEMENT IS
EFFECTED WITHOUT THE CONSENT OF THE INVESTOR, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD.

 


(C)                                  INDEMNIFICATION PROCEDURE.

 

(I)                                     PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED
PARTY UNDER THIS SECTION 7.4 OF NOTICE OF THE THREAT OR COMMENCEMENT OF ANY
ACTION, SUCH INDEMNIFIED PARTY SHALL, IF A CLAIM IN RESPECT THEREOF IS TO BE
MADE AGAINST AN INDEMNIFYING PARTY UNDER THIS SECTION 7.4, PROMPTLY NOTIFY THE
INDEMNIFYING PARTY IN WRITING OF THE CLAIM; BUT THE OMISSION SO TO NOTIFY THE
INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY THAT IT MAY HAVE TO
ANY INDEMNIFIED PARTY FOR CONTRIBUTION OR OTHERWISE UNDER THE INDEMNITY
AGREEMENT CONTAINED IN THIS SECTION 7.4 EXCEPT TO THE EXTENT IT IS MATERIALLY
PREJUDICED AS A RESULT OF SUCH FAILURE.

 

(II)                                  IN CASE ANY SUCH ACTION IS BROUGHT AGAINST
ANY INDEMNIFIED PARTY AND SUCH INDEMNIFIED PARTY SEEKS OR INTENDS TO SEEK
INDEMNITY FROM AN INDEMNIFYING PARTY, THE INDEMNIFYING PARTY SHALL BE ENTITLED
TO PARTICIPATE IN, AND, TO THE EXTENT THAT IT MAY WISH, JOINTLY WITH ALL OTHER
INDEMNIFYING PARTIES SIMILARLY NOTIFIED, TO ASSUME THE DEFENSE THEREOF;
PROVIDED, HOWEVER, THAT IF THE DEFENDANTS IN ANY SUCH ACTION INCLUDE BOTH THE
INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY SHALL
HAVE REASONABLY CONCLUDED THAT THERE MAY BE A CONFLICT BETWEEN THE POSITIONS OF
THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY IN CONDUCTING THE DEFENSE OF
ANY SUCH ACTION OR THAT THERE MAY BE LEGAL DEFENSES AVAILABLE TO IT OR OTHER
INDEMNIFIED PARTIES THAT ARE DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE TO
THE INDEMNIFYING PARTY, THE INDEMNIFIED PARTY OR PARTIES SHALL HAVE THE RIGHT TO
SELECT SEPARATE COUNSEL TO ASSUME SUCH LEGAL DEFENSES AND TO OTHERWISE
PARTICIPATE IN THE DEFENSE OF SUCH ACTION

 

19

--------------------------------------------------------------------------------


 

on behalf of such indemnified party or parties. Upon receipt of notice from the
indemnifying party to such indemnified party of its election so to assume the
defense of such action, the indemnifying party shall not be liable to such
indemnified party under this Section 7.4 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless:

 

(1)                                  THE INDEMNIFIED PARTY SHALL HAVE EMPLOYED
SUCH COUNSEL IN CONNECTION WITH THE ASSUMPTION OF LEGAL DEFENSES IN ACCORDANCE
WITH THE PROVISO TO THE FIRST SENTENCE OF CLAUSE (II) ABOVE (IT BEING
UNDERSTOOD, HOWEVER, THAT THE INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR THE
EXPENSES OF MORE THAN ONE (1) SEPARATE COUNSEL, APPROVED BY SUCH INDEMNIFYING
PARTY REPRESENTING ALL OF THE INDEMNIFIED PARTIES WHO ARE PARTIES TO SUCH
ACTION); OR

 

(2)                                  THE INDEMNIFYING PARTY SHALL NOT HAVE
COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY TO REPRESENT THE
INDEMNIFIED PARTY WITHIN A REASONABLE TIME AFTER NOTICE OF COMMENCEMENT OF
ACTION, IN EACH OF WHICH CASES THE REASONABLE FEES AND EXPENSES OF COUNSEL SHALL
BE AT THE EXPENSE OF THE INDEMNIFYING PARTY. NOTWITHSTANDING THE PROVISIONS OF
THIS SECTION 7.4, (A) WITH RESPECT TO CLAIMS MADE PURSUANT TO CLAUSE (I) OF
SECTION 7.4(B) HEREOF, THE INVESTOR SHALL NOT BE LIABLE FOR ANY INDEMNIFICATION
OBLIGATION UNDER THIS AGREEMENT IN EXCESS OF THE AMOUNT OF NET PROCEEDS RECEIVED
BY THE INVESTOR FROM THE SALE OF THE SHARES AND (B) WITH RESPECT TO CLAIMS MADE
PURSUANT TO CLAUSE (II) OF SECTION 7.4(B) HEREOF, THE INVESTOR SHALL NOT BE
LIABLE FOR ANY INDEMNIFICATION OBLIGATION UNDER THIS AGREEMENT IN EXCESS OF THE
AMOUNT OF NET PROCEEDS RECEIVED BY THE INVESTOR FROM THE SALE OF THE SHARES
GIVING RISE TO SUCH LIABILITY.

 


(D)                                 CONTRIBUTION.


 

(I)                                     IF A CLAIM FOR INDEMNIFICATION UNDER
THIS SECTION 7.4 IS UNAVAILABLE TO AN INDEMNIFIED PARTY (BY REASON OF PUBLIC
POLICY OR OTHERWISE), THEN EACH INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH
INDEMNIFIED PARTY AS A RESULT OF ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
EXPENSES REFERRED TO IN THIS AGREEMENT, IN SUCH PROPORTION AS IS APPROPRIATE TO
REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY AND INDEMNIFIED PARTY IN
CONNECTION WITH THE ACTIONS, STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES AS WELL AS ANY OTHER RELEVANT
EQUITABLE CONSIDERATIONS. THE RELATIVE FAULT OF SUCH INDEMNIFYING PARTY AND
INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS,
WHETHER ANY ACTION IN QUESTION, INCLUDING ANY UNTRUE OR ALLEGED UNTRUE STATEMENT
OF A MATERIAL FACT OR OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT, HAS BEEN
TAKEN OR MADE BY, OR RELATES TO INFORMATION SUPPLIED BY, SUCH INDEMNIFYING PARTY
OR INDEMNIFIED PARTY, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH ACTION, STATEMENT OR
OMISSION. THE AMOUNT PAID OR PAYABLE BY A PARTY AS A RESULT OF ANY LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR EXPENSES SHALL BE DEEMED TO INCLUDE, SUBJECT TO
THE LIMITATIONS SET FORTH IN THIS SECTION 7.4, ANY REASONABLE ATTORNEYS’ OR
OTHER REASONABLE FEES OR EXPENSES INCURRED BY SUCH PARTY IN CONNECTION WITH ANY
PROCEEDING TO THE EXTENT SUCH PARTY WOULD HAVE BEEN INDEMNIFIED FOR SUCH FEES OR
EXPENSES IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 7.4 WAS AVAILABLE
TO SUCH PARTY IN ACCORDANCE WITH ITS TERMS.

 

20

--------------------------------------------------------------------------------


 

(II)                                  THE PARTIES HERETO AGREE THAT IT WOULD NOT
BE JUST AND EQUITABLE IF CONTRIBUTION PURSUANT TO THIS SECTION 7.4 WERE
DETERMINED BY PRO RATA ALLOCATION OR BY ANY OTHER METHOD OF ALLOCATION THAT DOES
NOT TAKE INTO ACCOUNT THE EQUITABLE CONSIDERATIONS REFERRED TO IN THE
IMMEDIATELY PRECEDING PARAGRAPH. NOTWITHSTANDING THE PROVISIONS OF THIS
SECTION 7.4, (A) WITH RESPECT TO CLAIMS MADE PURSUANT TO CLAUSE (I) OF
SECTION 7.4(B) HEREOF, THE INVESTOR SHALL NOT BE LIABLE TO CONTRIBUTE ANY AMOUNT
IN EXCESS OF THE AMOUNT OF NET PROCEEDS RECEIVED BY THE INVESTOR FROM THE SALE
OF THE SHARES AND (B) WITH RESPECT TO CLAIMS MADE PURSUANT TO CLAUSE (II) OF
SECTION 7.4(B) HEREOF, THE INVESTOR SHALL NOT BE LIABLE TO CONTRIBUTE ANY AMOUNT
IN EXCESS OF (X) THE AMOUNT BY WHICH THE NET PROCEEDS RECEIVED BY THE INVESTOR
FROM THE SALE OF THE SHARES GIVING RISE TO SUCH LIABILITY EXCEEDS (Y) THE AMOUNT
OF ANY DAMAGES THAT THE INVESTOR HAS OTHERWISE BEEN REQUIRED TO PAY BY REASON OF
SUCH UNTRUE OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION. NO
PARTY TO THIS AGREEMENT GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE
MEANING OF SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO
CONTRIBUTION FROM ANY OTHER PARTY TO THIS AGREEMENT WHO WAS NOT GUILTY OF SUCH
FRAUDULENT MISREPRESENTATION.

 

7.5                                 Termination of Conditions and Obligations.
The restrictions imposed by Section 7.3 hereof upon the transferability of the
Shares shall cease and terminate as to any particular number of Shares upon the
Registration Termination Date or at such time as an opinion of counsel
satisfactory in form and substance to Parent shall have been rendered to the
effect that such conditions are not necessary in order to comply with the
Securities Act. Notwithstanding the foregoing, it is expressly understood that
no such opinion of counsel shall be required if the Company shall be furnished
with written documentation reasonably satisfactory to it that such Shares are
being transferred in a customary transaction exempt from registration under
Rule 144 under the Securities Act.

 

Section 8.                                            Company Covenants.

 

8.1                                 Rule 144. For a period commencing on the
date hereof and ending on the date on which the Investor may sell all of the
Shares pursuant to Rule 144(k) under the Securities Act, the Company agrees with
the Investor to:

 


(A)                                  COMPLY WITH THE REQUIREMENTS OF
RULE 144(C) UNDER THE SECURITIES ACT WITH RESPECT TO CURRENT PUBLIC INFORMATION
ABOUT THE COMPANY; AND


 


(B)                                 FILE WITH THE SEC IN A TIMELY MANNER ALL
REPORTS AND OTHER DOCUMENTS REQUIRED OF THE COMPANY UNDER THE SECURITIES ACT AND
THE EXCHANGE ACT (AT ANY TIME IT IS SUBJECT TO SUCH REPORTING REQUIREMENTS).


 

8.2                                 Observation of Meetings of the Board of
Directors. The Company shall notify the Investor by telephone, electronic mail,
facsimile or other electronic or non-electronic means of communication prior to
each meeting of the Board of Directors of the Company (the “Board”) at
substantially the same time as notice is provided to members of the Board and
shall permit the Investor to designate one (1) individual, which individual
shall be reasonably acceptable to the Company, to be an observer (the
“Observer”) at each meeting of the Board and to attend all such meetings in a
non-voting capacity; provided, however, that the Board shall have the right to
exclude the Observer from any portion of any such meeting if such exclusion is
necessary in order for the Board to preserve the attorney-client privilege,
fulfill the Company’s

 

21

--------------------------------------------------------------------------------


 

obligations with respect to confidential or proprietary information of third
parties or comply with applicable law.

 

Section 9.                                            Investor Covenants.

 

9.1                                 Transfer Restrictions. The Investor shall
not make any sale of the Shares without complying with the provisions of this
Agreement, including Section 7.3 hereof, provided that the Company complies with
its obligations under Section 7.1 hereof, without effectively causing the
prospectus delivery requirement under the Securities Act to be satisfied, if
applicable, and the Investor acknowledges that the certificates evidencing the
Shares will be imprinted with a legend that prohibits their transfer except in
accordance therewith. The Investor acknowledges that there may occasionally be
times when the Company, based on the advice of its counsel, determines that,
subject to the limitations of Section 7.3 hereof, it must suspend the use of the
Prospectus forming a part of the Registration Statement until such time as an
amendment to the Registration Statement has been filed by the Company and
declared effective by the SEC or until the Company has amended or supplemented
such Prospectus.

 

9.2                                 Standstill Provision. Except for the
Investor’s purchase of the Shares pursuant to this Agreement and Investor’s
participation as an observer at meetings of the Board pursuant to Section 8.2
hereof, from the date of this Agreement until the two- (2)-year anniversary of
the date of this Agreement, unless the Investor shall have been specifically
invited in writing by the Board (or an independent committee thereof), neither
the Investor nor any of its affiliates (as such term is defined under the
Exchange Act) or representatives on behalf of the Investor will in any manner,
directly or indirectly:

 


(A)                                  EFFECT OR SEEK, OFFER OR PROPOSE (WHETHER
PUBLICLY OR OTHERWISE) TO EFFECT, OR CAUSE OR PARTICIPATE IN OR IN ANY WAY
ASSIST ANY OTHER PERSON TO EFFECT, OFFER OR PROPOSE (WHETHER PUBLICLY OR
OTHERWISE) TO EFFECT OR PARTICIPATE IN:


 

(I)                                     ANY ACQUISITION OF ANY SECURITIES (OR
BENEFICIAL OWNERSHIP THEREOF) OR ASSETS (OTHER THAN NON-MATERIAL ASSETS) OF THE
COMPANY THAT WOULD CAUSE THE INVESTOR’S PERCENTAGE OWNERSHIP OF THE COMPANY’S
CAPITAL STOCK ON A FULLY DILUTED BASIS AS OF THE DATE OF SUCH ACQUISITION
IMMEDIATELY AFTER GIVING EFFECT TO SUCH ACQUISITION TO EXCEED THE INVESTOR’S
PERCENTAGE OWNERSHIP OF THE COMPANY’S CAPITAL STOCK ON A FULLY DILUTED BASIS AS
OF THE CLOSING AFTER GIVING EFFECT TO THE SALE AND ISSUANCE OF THE SHARES AND
THE SHARES OF COMMON STOCK ISSUED UPON CONVERSION OF THE SERIES B PREFERRED
STOCK AND SERIES B-1 PREFERRED STOCK OF AVIZA, INC.;

 

(II)                                  ANY TENDER OR EXCHANGE OFFER, MERGER,
CONSOLIDATION OR OTHER BUSINESS COMBINATION INVOLVING THE COMPANY;

 

(III)                               ANY RECAPITALIZATION, RESTRUCTURING,
LIQUIDATION, DISSOLUTION OR OTHER EXTRAORDINARY TRANSACTION WITH RESPECT TO THE
COMPANY OR ANY MATERIAL PORTION OF THE COMPANY’S BUSINESS; OR

 

(IV)                              ANY “SOLICITATION” OF “PROXIES” (AS SUCH TERMS
ARE USED IN THE PROXY RULES OF THE SEC) OR CONSENTS TO VOTE ANY VOTING
SECURITIES OF THE COMPANY;

 

22

--------------------------------------------------------------------------------


 


(B)                                 FORM, JOIN OR IN ANY WAY PARTICIPATE IN A
“GROUP” (AS DEFINED UNDER THE EXCHANGE ACT) WITH RESPECT TO THE SECURITIES OF
THE COMPANY IF SUCH GROUP’S PERCENTAGE OWNERSHIP OF THE COMPANY’S CAPITAL STOCK
ON A FULLY DILUTED BASIS WOULD EXCEED THE INVESTOR’S PERCENTAGE OWNERSHIP OF THE
COMPANY’S CAPITAL STOCK ON A FULLY DILUTED BASIS AS OF THE CLOSING AFTER GIVING
EFFECT TO THE SALE AND ISSUANCE OF THE SHARES AND THE SHARES OF COMMON STOCK
ISSUED UPON CONVERSION OF THE SERIES B PREFERRED STOCK AND SERIES B-1 PREFERRED
STOCK OF AVIZA, INC.;


 


(C)                                  TAKE ANY ACTION WHICH TO THE KNOWLEDGE OF
THE INVESTOR REQUIRES THE COMPANY TO MAKE A PUBLIC ANNOUNCEMENT REGARDING ANY OF
THE TYPES OF MATTERS SET FORTH IN CLAUSE (A) ABOVE OTHER THAN WITH RESPECT TO
ACQUISITIONS OF THE COMPANY’S CAPITAL STOCK BY THE INVESTOR THAT ARE PERMITTED
BY SUB-CLAUSE (I) OF CLAUSE (A) ABOVE AND CLAUSE (B) ABOVE; OR


 


(D)                                 ENTER INTO ANY DISCUSSIONS OR ARRANGEMENTS
WITH ANY THIRD PARTY WITH RESPECT TO ANY OF THE FOREGOING OR ADVISE, ASSIST,
ENCOURAGE, FINANCE OR SEEK TO PERSUADE OTHERS TO TAKE ANY ACTION WITH RESPECT TO
THE FOREGOING,


 

in each case other than with respect to acquisitions of the Company’s capital
stock by the Investor that are permitted by sub-clause (i) of clause (a) above
and clause (b) above. The provisions of this Section 9.2 shall not prohibit the
Investor’s Equity Markets Group from engaging in any of the activities set forth
in sub-clause (i) of clause (a) above and clause (b) above or from entering into
any discussions or arrangements with any third party with respect to any of the
activities set forth in sub-clause (i) of clause (a) above and clause (b) above.

 

9.3                                 Right of First Refusal.

 


(A)                                  SHOULD THE INVESTOR PROPOSE TO ACCEPT ONE
OR MORE BONA FIDE OFFERS FROM ANY PERSONS IDENTIFIED ON EXHIBIT F ATTACHED
HERETO AS A RESTRICTED PARTY FOR PURPOSES OF THIS SECTION 9.3 AND SUCH PERSONS’
AFFILIATES (EACH, A “RESTRICTED PARTY”) TO PURCHASE FROM THE INVESTOR A NUMBER
OF SHARES OF COMMON STOCK THAT EXCEEDS FIVE PERCENT (5%) OF THE COMMON STOCK
OUTSTANDING AS SHOWN BY THE THEN-MOST-RECENT REPORT OR STATEMENT BY THE COMPANY
IN ANY SINGLE TRANSACTION OR SERIES OF RELATED TRANSACTIONS OCCURRING WITHIN A
180-DAY PERIOD (COLLECTIVELY, A “PURCHASE OFFER”), THE INVESTOR, PRIOR TO
ACCEPTING ANY SUCH PURCHASE OFFER, SHALL PROMPTLY DELIVER A WRITTEN NOTICE (THE
“NOTICE OF SALE”) TO THE COMPANY STATING THE TERMS AND CONDITIONS OF SUCH
PURCHASE OFFER ON WHICH THE INVESTOR IN GOOD FAITH BELIEVES A BINDING AGREEMENT
IS OBTAINABLE, INCLUDING, WITHOUT LIMITATION, THE NUMBER OF SHARES OF COMMON
STOCK PROPOSED TO BE SOLD OR TRANSFERRED (THE “OFFERED SHARES”), THE NATURE OF
SUCH SALE OR TRANSFER, THE CONSIDERATION TO BE PAID AND THE NAME AND ADDRESS OF
EACH PROSPECTIVE PURCHASER OR TRANSFEREE. THE NOTICE OF SALE SHALL ALSO INCLUDE
A COPY OF ANY WRITTEN PROPOSAL, TERM SHEET OR LETTER OF INTENT OR OTHER
AGREEMENT RELATING TO THE PURCHASE OFFER.


 


(B)                                 THE COMPANY SHALL HAVE AN OPTION FOR THIRTY
(30) BUSINESS DAYS AFTER RECEIVING THE NOTICE OF SALE TO DELIVER WRITTEN NOTICE
(THE “REPLY NOTICE”) TO THE INVESTOR OF ITS ELECTION TO PURCHASE ALL, OR ANY
PORTION OF, THE OFFERED SHARES AT THE PRICE AND UPON THE TERMS SPECIFIED IN THE
NOTICE OF SALE.


 


(C)                                  IN THE EVENT THAT THE COMPANY THROUGH
DELIVERY OF ITS REPLY NOTICE ELECTS NOT TO PURCHASE ALL, OR ANY PORTION OF, THE
OFFERED SHARES, THEN AND ONLY THEN SHALL THE

 

23

--------------------------------------------------------------------------------


 

Investor be free to consummate the transactions contemplated by the Purchase
Offer with respect to that portion of the Offered Shares not purchased by the
Company; provided, however, that if such transactions are not consummated within
ninety (90) days of the date of the Reply Notice, the Investor shall again
comply with all of the provisions of this Section 9.3.


 


(D)                                 THE RIGHTS OF THE COMPANY SET FORTH IN THIS
SECTION 9.3 SHALL BE ASSIGNABLE BY THE COMPANY TO ANY PERSON IN THE COMPLETE AND
EXCLUSIVE DISCRETION OF THE COMPANY.


 


(E)                                  ADDITIONAL RESTRICTED PARTIES MAY BE
IDENTIFIED BY THE COMPANY AFTER THE DATE OF THIS AGREEMENT ONLY UPON THE WRITTEN
CONSENT OF THE INVESTOR, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.


 


(F)                                    FOR PURPOSES OF CLARITY, THE PARTIES
HERETO ACKNOWLEDGE THAT THE PROVISIONS OF THIS SECTION 9.3 ARE NOT INTENDED TO
APPLY TO ANY SALE OF SHARES BY THE INVESTOR IN ANY OPEN MARKET TRANSACTION
CONDUCTED THROUGH A BROKER/DEALER.


 


(G)                                 THE RESTRICTION SET FORTH IN THIS
SECTION 9.3 SHALL TERMINATE ON THE TWO- (2)-YEAR ANNIVERSARY OF THE CLOSING
DATE.


 

Section 10.                                      Miscellaneous.

 

10.1                           Legends.

 


(A)                                  IN ADDITION TO ANY LEGENDS REQUIRED BY LAW,
UNTIL THE EARLIER TO OCCUR OF (I) THE TERMINATION OF THIS AGREEMENT AND
(II) SUCH TIME AS ALL SHARES HAVE BEEN SOLD PURSUANT TO (A) AN EFFECTIVE
REGISTRATION OR (B) PURSUANT TO RULE 144 PROMULGATED UNDER THE SECURITIES ACT,
THE CERTIFICATES REPRESENTING THE SHARES SHALL BEAR THE FOLLOWING LEGENDS:


 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER SET FORTH IN A STOCK PURCHASE AGREEMENT. A COPY OF SUCH
STOCK PURCHASE AGREEMENT MAY BE OBTAINED FROM THE COMPANY UPON REQUEST.”

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT EXCEPT IN
COMPLIANCE WITH RULE 144 PROMULGATED UNDER THE SECURITIES ACT OR IN THE EVENT
THAT AVIZA TECHNOLOGY,

 

24

--------------------------------------------------------------------------------


 

INC. (THE “COMPANY”) SHALL HAVE RECEIVED AN OPINION FROM COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT REGISTRATION OF SUCH SECURITIES UNDER THE
SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE FEDERAL AND STATE
SECURITIES LAWS IS NOT REQUIRED.”

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE HELD BY A PERSON WHO MAY BE
DEEMED TO BE AN AFFILIATE OF THE ISSUER FOR PURPOSES OF RULE 144 PROMULGATED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY BE
SOLD ONLY IN COMPLIANCE WITH RULE 144, PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO A VALID EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT.”

 

10.2                           Notices. Except as specifically permitted by
Section 7.1(g) all notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed (A) if within domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if delivered
from outside the United States, by International Federal Express or facsimile,
and shall be deemed given (i) if delivered by first-class registered or
certified mail domestic, three business days after so mailed, (ii) if delivered
by nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electric confirmation of receipt
and shall be delivered as addressed as follows:

 

(a)                                  if to the Company, to:

 

Aviza Technology, Inc.
440 Kings Village Road
Scotts Valley, CA  95066
Attn:  President and Chief Executive Officer
Phone:  (831) 438-2100
Facsimile:  (831) 439-6349

 

25

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP
140 Scott Drive
Menlo Park, CA  94025
Attn:  Christopher L. Kaufman, Esq.
Phone:  (650) 328-4600
Facsimile:  (650) 463-2600

 

(b)                                 if to the Investor, to:

 

Caisse de dépôt et placement du Québec
Édifice Price
65, rue Sainte-Anne
14e étage
Quebec City, Quebec
Canada
G1R 3X5
Attn: Bruno Duguay
Phone: (418) 684-2334
Facsimile: (418) 684-2335

 

with a copy (which shall not constitute notice) to:

 

Cooley Godward LLP
3175 Hanover Street
Palo Alto, CA  94304-1130
Attn: John Geschke
Phone: (650) 843-5757
Facsimile: (650) 849-7400

 

10.3                           Amendments and Waivers. No provision of this
Agreement may be amended or waived except in a written instrument signed, in the
case of an amendment, by the Company and the Investor or, in the case of a
waiver, by the party against whom enforcement of any such waiver is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

10.4                           Headings. The headings of the various sections of
this Agreement have been inserted for convenience of reference only and shall
not be deemed to be part of this Agreement.

 

10.5                           Severability. In case any provision contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, and

 

26

--------------------------------------------------------------------------------


 

the parties will attempt to agree upon a valid and enforceable provision that is
a reasonable substitute therefor, and upon so agreeing, shall incorporate such
substitute provision in this Agreement.

 

10.6                           Governing Law. This Agreement shall be governed
by, and construed in accordance with, the internal law of the State of
California without regard to conflict of law principles that would result in the
application of any law other than the law of the State of California.

 

10.7                           Entire Agreement. This Agreement and that certain
Confidentiality Agreement, dated February 22, 2006, by and between the Company
and the Investor (the “Confidentiality Agreement”) constitute the entire
agreement between the parties hereto pertaining to the subject matter hereof,
and any and all other written or oral agreements relating to such subject matter
are expressly cancelled. Notwithstanding the foregoing, the entire paragraph
beginning at the bottom of page three (3) of the Confidentiality Agreement and
continuing through the middle of page four (4) of the Confidentiality Agreement,
beginning with the clause “In consideration of the Evaluation Material being
furnished hereunder” is hereby superseded by this Agreement and is of no further
force or effect.

 

10.8                           Counterparts. This Agreement may be executed in
two or more counterparts, each of which shall constitute an original, but all of
which, when taken together, shall constitute but one instrument, and shall
become effective when one or more counterparts have been signed by each party
hereto and delivered to the other parties.

 

10.9                           Successors and Assigns. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the Company and the Investor, including without limitation and without the
need for an express assignment, affiliates of the Investor. With respect to
transfers that are not made pursuant to the Registration Statement, the rights
and obligations of the Investor under this Agreement shall be automatically
assigned by such Investor to any transferee of all or any portion of such
Investor’s Shares who is a Permitted Transferee (as defined below); provided,
however, that within two business days prior to the transfer, (i) the Company is
provided notice of the transfer including the name and address of the transferee
and the number of Shares transferred and (ii) that such transferee agrees in
writing to be bound by the terms of this Agreement. (For purposes of this
Agreement, a “Permitted Transferee” shall mean any Person who (a) is an
“accredited investor,” as that term is defined in Rule 501(a) of Regulation D
under the Securities Act and (b) is a transferee of at least 250,000 Shares as
permitted under the securities laws of the United States). Upon any transfer
permitted by this Section 10.9, the Company shall be obligated to such
transferee to perform all of its covenants under this Agreement as if such
transferee were an Investor.

 

10.10                     Expenses. Each of the Company and the Investor shall
bear its respective legal, accounting, advisory and other fees, and all other
out-of-pocket expenses in connection with the preparation and negotiation of
this Agreement; provided, however, that if the Closing occurs, the Company shall
reimburse the Investor for its legal and advisory fees actually incurred up to a
maximum aggregate amount of fifty thousand dollars ($50,000).

 

27

--------------------------------------------------------------------------------


 

10.11                     Arbitration.

 


(A)                                  THE PARTIES HERETO AGREE THAT ANY DISPUTE,
CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR BREACH
THEREOF (“DISPUTE”), SHALL BE SUBJECT TO A MANDATORY PERIOD OF THIRTY (30) DAYS
DURING WHICH THE PARTIES SHALL (I) EACH APPOINT A REPRESENTATIVE (EACH A
“REPRESENTATIVE” AND COLLECTIVELY, THE “REPRESENTATIVES”) AND (II) THE
REPRESENTATIVES SHALL MEET IN A TIMELY MANNER FOR THE PURPOSE OF ATTEMPTING TO
RESOLVE THE DISPUTE. THE REPRESENTATIVES SHALL NEGOTIATE IN GOOD FAITH TO
RESOLVE THE DISPUTE WITHOUT RESORT TO FORMAL PROCEEDINGS. DURING THE COURSE OF
SUCH NEGOTIATIONS, THE PARTIES SHALL COMPLY WITH ALL REASONABLE REQUESTS FOR
ACCESS TO RELEVANT INFORMATION. FORMAL PROCEEDINGS FOR THE ARBITRATION OF SUCH
DISPUTE MAY NOT BE COMMENCED UNTIL THE EXPIRATION OF THE FOREGOING MANDATORY
THIRTY- (30)-DAY PERIOD. BOTH PARTIES SHALL CONTINUE TO PERFORM THEIR RESPECTIVE
OBLIGATIONS HEREUNDER DURING THE NEGOTIATIONS BY REPRESENTATIVES ATTEMPTING TO
RESOLVE THE DISPUTE.


 


(B)                                 FOLLOWING THE EXPIRATION OF THE MANDATORY
THIRTY- (30)-DAY PERIOD PROVIDED IN SECTION 10.11(A) HEREOF, ANY UNRESOLVED
DISPUTE SHALL BE SETTLED BY ARBITRATION ADMINISTERED BY THE AMERICAN ARBITRATION
ASSOCIATION (“AAA”) UNDER ITS COMMERCIAL DISPUTE RESOLUTION PROCEDURES, AND
JUDGMENT ON THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT
HAVING JURISDICTION THEREOF.


 


(C)                                  THE PARTIES AGREE TO THE ARBITRATION OF THE
DISPUTE BY A SINGLE ARBITRATOR APPOINTED IN ACCORDANCE WITH THE RULES AND
PROCEDURES OF THE AMERICAN ARBITRATION ASSOCIATION.


 


(D)                                 THE PARTIES AGREE TO APPROPRIATE DISCOVERY,
INCLUDING DEPOSITIONS, UNDER THE JURISDICTION OF THE ARBITRATOR. THE
ARBITRATOR’S DECISION IN SUCH MATTERS SHALL BE FINAL AND BINDING ON THE PARTIES.


 


(E)                                  THE PARTIES AGREE THAT THE ARBITRATOR
MAY GRANT ANY REMEDY OR RELIEF THAT THE ARBITRATOR DEEMS JUST AND EQUITABLE
WITHIN THE SCOPE OF THE AGREEMENT BETWEEN THE PARTIES, INCLUDING BUT NOT LIMITED
TO THE AWARD OF COMPENSATORY DAMAGES AND ORDERING THE SPECIFIC PERFORMANCE OF
THE CONTRACT, BUT NOT INCLUDING THE AWARD OF EXEMPLARY OR PUNITIVE DAMAGES.


 


(F)                                    THE PARTIES HEREBY AGREE THAT,
NOTWITHSTANDING THE FACT THAT APPLICABLE LAW MAY NOT PROVIDE FOR THE AWARD OF
ATTORNEYS’ FEES AND COSTS AND/OR OTHERWISE GRANT THE ARBITRATOR THE DISCRETION
TO AWARD SUCH FEES AND COSTS, PURSUANT TO THIS AGREEMENT, THE ARBITRATOR MAY, IN
HIS OR HER REASONABLE DISCRETION, AWARD PAYMENT OF ATTORNEYS’ FEES AND COSTS BY
A PARTY AS A PART OF THE ARBITRATION AWARD RENDERED BY THE ARBITRATOR.


 

[Signature Page Follows]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.

 

 

AVIZA TECHNOLOGY, INC.

 

 

/s/ Jerauld J. Cutini

 

By: Jerauld J. Cutini

Its: President and Chief Executive Officer

 

 

CAISSE DE DÉPÔT ET PLACEMENT DU QUÉBEC

 

 

By:

/s/ Sylvain Gareau

 

By:

/s/ Frédéric Godbout

 

Name:

Sylvain Gareau

 

Name:

Frédéric Godbout

 

Title:

Vice President Venture Capital

 

Title:

Investment Manager

 

 

29

--------------------------------------------------------------------------------